Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,148,988 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘988 Patent anticipate the very broad limitations of Claim 1 of the instant Application, and where ‘media guidance information’ is an obvious type of ‘media content’, and where portable user devices are obvious, well-known, and ubiquitously utilized types of user equipment.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,538,221 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Patent anticipate the very broad limitations of Claim 1 of the instant .

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,414,120 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘120 Patent anticipate the very broad limitations of Claim 1 of the instant Application, and where it would be implicitly obvious that the first electronic device would necessarily have to receive the ‘media guidance information’ from somewhere initially.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,978,088 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘088 Patent anticipate the very broad limitations of Claim 1 of the instant Application, and where it would be implicitly obvious that the first electronic device would necessarily have to receive the ‘media guidance information’ from somewhere initially.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,601,526 B2. Although the claims at the claims of the ‘526 Patent anticipate the very broad limitations of Claim 1 of the instant Application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Van De Sluis et al. (US 2004/0264916 A1) (hereinafter VanDeSluis), in view of Sato et al. (US 2003/0181198 A1) (hereinafter Sato), further in view of Sevat (US 2001/0006382 A1) (hereinafter Sevat).

Regarding Claim 1, VanDeSluis discloses a method for displaying information, the method comprising: 
receiving content with a first portable electronic device; transmitting at least some of the content from the first portable electronic device to control circuitry coupled with a display; [Figs. 1-2; 0036-37: portable device 110 which may be some handheld computer or remote control device with some portable television screen; 0006-7, 0017-0022, 0039-47, 0059-60: portable device may link with other devices, such as devices 101-104 to transfer watching of television program, etc. from the portable device to the other device (where the portable device would necessarily have to receive the content from somewhere, either external or internal to the device)] and 
displaying the content from the first portable electronic device on the display. [Figs. 1-2; 0036-37: portable device 110 which may be some handheld computer or remote control device with some portable television screen; 0006-7, 0017-0022, 0039-47, 0059-60: portable device may link with other devices, such as devices 101-104 to transfer watching of television program, etc. from the portable device to the other device; 0036, 0049-50: where transferrable/shareable content may be any media content, and or applications such as a game, etc.]
VanDeSluis fails to explicitly disclose a method for displaying media guidance information, the method comprising: receiving media guidance information with a first portable electronic device; transmitting at least some of the media guidance information from the first portable electronic device to control circuitry coupled with a display; displaying the media guidance information from the first portable electronic 
Sato, in analogous art, teaches a method for displaying media guidance information, the method comprising: receiving media guidance information with a first portable electronic device; transmitting at least some of the media guidance information from the first portable electronic device to control circuitry coupled with a display; displaying the media guidance information from the first portable electronic device on the display. [Fig. 11; 0070-72: portable information terminal may have functionality to receive SI information to provide an EPG functionality]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of VanDeSluis with the teachings of Sato to specify provision of a media guidance information from a first portable electronic device as it is understood that portable devices may have EPG functionality content that may normally be displayed on the portable device for control of multiple home equipment. [Sato – 0010-12, 0070-72]
VanDeSluis and Sato fail to explicitly disclose displaying the media guidance information from the first portable electronic device on the display while simultaneously displaying media content or media guidance information received by the control circuitry from a source other than the first portable electronic device. (Emphasis on the particular elements of the limitations not explicitly disclosed by VanDeSluis and Sato).
Sevat, in analogous art, teaches displaying the media guidance information from the first portable electronic device on the display while simultaneously displaying media content or media guidance information received by the control circuitry from a source other than the first portable electronic device. [Figs. 1-3; ABST; 0004-6, 0011, 0019-21, 0025-27: wherein a single display device may be divided in a split screen manner such that the display is divided into multiple windows that may each be independently controlled/associated with the number of remote controls; 0028: where video information supplied may come from any source (such as the EPGs from mobile devices of VanDeSluis and)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of VanDeSluis and Sato with the teachings of Sevat to divide a display screen into a plurality of sub-regions equaling a number of plurality of users in order to enable multiple users of a display system to independently control a window displayed on the shared display device. [Sevat – ABST; 0004-11]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KIM/          Primary Examiner, Art Unit 2421